U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-143970 STEELE RECORDING CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 75-3232682 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3504 South 5175 West, Cedar City, Utah 84720 (Address of Principal Executive Offices) (435) 592-5553 (Issuer’s telephone number) None (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Smaller reporting company APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 12, 2010:12,220,000 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X]No [] Transitional Small Business Disclosure Format (Check One) Yes [] No [X] TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 SIGNATURES 19 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements STEELE RECORDING CORPORATION (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 Our unaudited financial statements included in this Form 10-Q are as follows: F-1 Balance Sheetsas of March 31, 2010 and December 31, 2009; F-2 Statements of Operationsfor the three months ended March 31, 2010, the three months ended March 31, 2009, and for the Period from Inception (February 12, 2007) to March 31, 2010; F-3 Statements of Cash Flowsfor the three months ended March 31, 2010, the three months ended March 31, 2009 and for the Period from Inception (February 12, 2007) to March 31, 2010; F-4 Notes to Financial Statements; These unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the interim period ended March 31, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 STEELE RECORDING CORPORATION (A Development Stage Company) Consolidated balance sheets ASSETS March 31, 2010 December 31, 2009 Current assets: Cash and cash equivalents $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Advance from shareholder Total current liabilities $ $ Commitments and contingencies - - Stockholders' (deficit) Preferred stock; $.001 par value, 5,000,000 shares authorized, zero shares issued and outstanding - - Common stock; $.001 par value, 900,000,000 shares authorized; 12,220,000 and 12,220,000shares issued and outstanding at March 31, 2010 and December 31, 2009 respectively Additional paid-in-capital Accumulated (deficit) during the development stage ) ) Less: Stock issued for receivable ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes are an integral part of these financial statements. F-1 4 STEELE RECORDING CORPORATION (A Development Stage Company) Consolidated statements of operations (Unaudited) (Unaudited) (Unaudited) February 12, 2007 For the three For the three (date of inception) months ended months ended through March 31, 2010 March 31, 2009 March 31, 2010 Revenues $
